Let me begin by congratulating
you, Sir, upon your election to the presidency of the forty-
eighth session of the General Assembly.
I feel particularly privileged and honoured to address
the General Assembly on behalf of a people that struggled
for half a century to regain its fundamental human and
national rights and that, despite the outright military victory
it won, took the unprecedented step of organizing a free and
fair referendum so as to join the community of independent
States on the basis of its freely expressed wish and on solid
legal grounds.
As I speak here today, I cannot help but remember the
appeals we sent year in and out to the General Assembly
and the States Members of the United Nations, describing
the plight of our people and asking for legitimate sympathy,
support and recognition. We appealed to the United Nations
not only in its capacity as a representative of the
international community, but also because of its special
responsibility to Eritrea. For it was the United Nations that
decided in 1950, at the beginning of the cold war, to deny
the colonized people of Eritrea their right to
self-determination, thereby sacrificing their national and
human rights on the altar of the strategic interests of the
super-Powers.
In adopting that resolution, the United Nations affirmed
that it remained an international instrument which the
General Assembly could be seized of at any time. But for
the next 41 years, as a brutal war of aggression was
conducted against the Eritrean people, initially with the
active support of the United States and later with a much
worse and massive involvement of the Soviet Union, and
despite the repeated appeals of the Eritrean people, the
United Nations refused to raise its voice in the defence of a
people whose future it had unjustly decided and whom it had
pledged to protect. Not once in 41 years did Eritrea, scene
of the longest war in Africa, and victim of some of the
grossest violations of human rights, figure in the agenda of
the United Nations.
This deafening silence pained our people. It also gave
a free hand to the aggressors, thereby prolonging our
suffering and increasing the sacrifices we had to make. But
it neither shook our resolve nor undermined our belief in the
justness of our cause and the inevitability of our victory. As
an Eritrean proverb says: "The rod of truth may become
thinner but it cannot be broken." Indeed, justice has finally
prevailed. This is a source of hope and happiness not only
for the Eritrean people, but for all those who cherish justice
and peace.
While we rejoice at the peace and freedom that have
been attained and the promising prospects that lie ahead, we
are confronted with the reality of a devastated country and
population. The extent of the physical and economic
destruction visited on our country, in terms of infrastructure,
industry, agriculture, education and health services, as well
as the more painful human losses - the death of over
150,000 people, the exile of a quarter of the population,
Forty-eighth session - 30 September l993 9
massive displacement, and over 100,000 disabled and
orphaned - are appalling by any standard, especially when
measured against the meagre resources and small size of our
population.
Formidable as our problems are, we are confident that
we can and will rebuild our devastated country and provide
a decent life for ourselves. It is our firm conviction that
outside assistance, no matter how generous, cannot of itself
solve our problems. Ultimately, deliverance will depend on
our own efforts, on the mobilization and efficient utilization
of our resources. But as we start to clear the rubble and
pick up the pieces after three decades of war and destruction,
we find that our resources are too limited for the awesome
task of rehabilitation and jump-starting our economy. We
cannot help but ask: Will the United Nations and the
international community come to our assistance this time or
will our pleas once again go unheeded?
At this critical juncture of its history, Eritrea needs and
deserves international support and assistance, not only
because the United Nations and the international community
bear special responsibility for Eritrea, but also because it is
a test case for the United Nations "Agenda for Peace" and
the whole concept of peace-building. Eritrea has not only
secured peace and stability; it has made the rare achievement
of establishing warm relations of cooperation with its former
enemy, Ethiopia. And it is tackling the task of
reconstruction with popular support and participation, with
commitment and determination, with sound and flexible
policies, with prudent and efficient utilization of limited
resources, and with a demonstrated readiness to promote
regional understanding and cooperation.
Unfortunately, the response of the United Nations and
the international community so far has not been encouraging.
Though the active involvement of the United Nations in the
referendum was generally commendable, United Nations
contributions to the Eritrean referendum - one of the most
successful electoral processes in which the United Nations
has ever been involved - was less than $2 million, a meagre
sum compared to the tens of millions of dollars devoted to
similar exercises, many of which were dismal failures.
Similarly, the response of the international community to the
programme for the repatriation of half a million Eritrean
refugees from the Sudan fell far short of reasonable
expectations, and the Government has found no alternative
but to start the programme regardless of funds and expected
problems. Eritrea has also embarked on a crucial
demobilization programme - it has demobilized close to one
third of its 90,000-man army in the first phase - without
United Nations or other contribution. It had to cut back
some of its rehabilitation and development projects and
borrow money to finance this first phase.
In our efforts at mobilizing international resources, we
have repeatedly been met with such excuses as "a lack of
funds", "competing demands", "more pressing priorities" and
"donor fatigue". There well may be some truth in all of this.
And we are appreciative of the constraints and commendable
efforts of some donors. But, I believe, we cannot and
should not hesitate to acknowledge that, by and large, the
international aid programme is deeply flawed, unfair, unjust
and ill-structured to respond to the vital needs of recipient
communities. Assistance and the amounts of assistance
appear to be decided, not on the basis of need or the
capacity to put the assistance to good use, but - even after
the proclamation of the end of the cold war - on the basis of
the interests and agendas of donors. Moreover, the
international community tends to be more responsive to
putting out fires than to preventing them, and once the fires
are put out it often turns its back on the smouldering
combustible remains.
One of the most disquieting features of the present
international situation is the marginalization of the entire
continent of Africa. Every indicator shows that Africa is
sliding back and being left behind, which results in
intolerable poverty, suffering and desperation for millions of
its people. There is no denying that the onus of the
responsibility for these problems falls first and foremost on
us Africans. But, I believe, the international community
must squarely face the fact that it also bears responsibility
for Africa’s plight. Many of the dictators who have sown so
much havoc and suffering were in fact brought to power and
sustained during the years of the cold war by sections of the
international community. Perhaps more significant is the
fact that the now discredited economic policies and failed
projects were generally designed and approved by
international donors and implemented under the direction of
an army of foreign experts and advisers.
In our present highly interlinked world, Africa’s
marginalization, the poverty and desperation of its people, of
its youth, cannot be walled in within the continent’s
boundaries. They are bound to threaten global prosperity
and stability. The frustration and resentment that continue
to swell and may well explode must be defused in time.
Once again Africa must seize its own destiny. Its people
and leaders must tap deep into their human and material
resources and come up with the wisdom, strategy and
commitment to lift Africa from the mire. But as they set out
on this difficult road the international community needs to
come to their assistance, not with hand-outs that only
10 General Assembly - Forty-eighth session
increase dependency, not with the familiar packages and
projects that have gone down the drain, not with
preconceived formulas and attitudes of "We know what is
best", but in a spirit of partnership dedicated to helping
Africa to stand on its own feet and contribute to the
enrichment of human life and the protection of the
environment.
Of course, not everything in Africa has been bleak.
Just as gross human failure is not limited to Africa - witness
events in Bosnia and Herzegovina, the former Soviet Union
and elsewhere - Africa has its share of positive and uplifting
developments and successes. We are following with much
interest the determined and promising efforts of several
African countries, both at the individual country level and
within a regional context. Despite the neglect and inequities
of the international community, many African peoples are
making a determined assault on poverty and social injustice.
In our part of the continent, Eritrea and Ethiopia have
already started mutually beneficial economic cooperation,
and, together with the other countries of the Horn, are
working to set up a regional mechanism to foster peace and
cooperation. We strongly believe all of the many positive
developments in Africa should be duly recognized.
In view of the positive developments in the Horn of
Africa, the tragedy that has gripped Somalia has been
profoundly disturbing. As the bloodletting among our
Somali brothers assumed harrowing proportions, and at a
time when many were hesitating, we strongly advocated the
constructive intervention of the international community,
under the umbrella of the United Nations, to save lives and
help extricate Somalia from the destruction it was heading
for. Despite our opposition in principle to external military
intervention, we realized early on that the extraordinary
situation in Somalia demanded extraordinary measures.
It was therefore with great relief that we welcomed the
decision of the United States Administration to intervene in
Somalia. Encouraged, we sought - individually and in
conjunction with our regional partners - to ensure that the
intervention would be guided by clear and comprehensive
security, and humanitarian and political objectives. And we
did not hesitate to share our views on the size, type and
length of stay of the intervention force needed for the
success of the mission. But unfortunately our views were
not heeded, although we were, and still are, better placed to
understand and work in the realities of neighbouring
Somalia.
Be that as it may, we recognize and appreciate the
achievements of the international intervention in Somalia.
The improvement of the humanitarian situation and the
March 1993 Addis Ababa Accords on national reconciliation
are major steps forward. At the same time, the worsening
security situation in Mogadishu and the increasing toll in
human lives, including women and children, have cast a long
shadow on the intervention in Somalia. Repeated mistakes
in handling the situation have led some people openly to call
for an immediate end to the intervention.
It is our conviction that a precipitate withdrawal of
United States troops - which we strongly warned against
from the beginning - would not only signal a lack of United
States commitment to the intervention, but would eventually
make the position of the United Nations Operation in
Somalia (UNOSOM II) untenable. This would plunge
Somalia into a catastrophe much worse than the anarchy that
prompted the intervention in the first place. We therefore
urge the United States and the international community at
large to stay the course in Somalia and to shoulder their
responsibility to the Somali people in the hour of their
greatest need. We also urge them to review, frankly and
dispassionately, the intervention to date, build on the
successes and achievements and, more importantly, admit
and correct mistakes.
We sincerely believe that the countries of the region,
whose role has so far been deliberately or otherwise
neglected, can make a constructive contribution to the
international effort. Consulting them informally every once
in a while, as has been the case in the past, is clearly not
enough. They need to become part of the process in a more
meaningful and formalized way, as it concerns and affects
them directly and more than anyone outside the region.
The advent of the new State of Eritrea happily
coincided with the end of the cold war, that era of
super-Power rivalry that caused so much human misery and
led to the virtual paralysis of the United Nations. Like the
rest of humanity, we place much hope on the new era, on
the prospects of an enhanced role for the United Nations, a
role that would make it truly representative of "We, the
peoples of the world". And yet we have no illusions that a
new, just and equitable world order has dawned. We see too
many old habits and practices - inside the United Nations
and outside it - to entertain any illusions. Although we hope
for successes, we see that the failures of United Nations
initiatives far outnumber any of its successes. Injustice
endures within nations and between nations.
We are awed by the challenges that continue to face
humanity and are deeply aware of our minuscule capabilities.
Still, Eritrea is determined to make its own small
Forty-eighth session - 30 September l993 11
contribution to the betterment of human life in its own
corner of the world.
